IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-75,522-01 & -02


EX PARTE THERON LECINO LACEY, JR., Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. F-0820873-S & F-0961076-S IN THE 282ND DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts
of aggravated robbery and sentenced to imprisonment for thirty and seventy-five years.   
	Applicant contends that trial counsel failed to file timely notices of appeal. The trial court
concluded that Applicant was denied his right to appeal because, although notices of appeal were
signed and presented to the trial court clerk, the notices were apparently misplaced and not timely
filed. In its findings of fact, the trial court noted that counsel had filed an affidavit stating that he
filed timely notices of appeal. Counsel's affidavit, however, was not forwarded with the record. A
copy of counsel's affidavit shall be returned to this Court within 30 days of the date of this order.
Any extensions of time shall be obtained from this Court. 

Filed: March 30, 2011
Do not publish